Case 2:18-cv-13321-AJT-EAS ECF No. 270 filed 05/15/20        PageID.10181   Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 ANDREW LIPIAN,
                                                    Case No. 18-13321
             Plaintiff,
 v.                                                 SENIOR U.S. DISTRICT JUDGE
                                                    ARTHUR J. TARNOW
 UNIVERSITY OF MICHIGAN, ET AL.
                                                    U.S. MAGISTRATE JUDGE
             Defendants.                            ELIZABETH A. STAFFORD

                                       /

    ORDER SUSTAINING PLAINTIFF’S OBJECTION [206] TO THE MAGISTRATE
  JUDGE’S ORDER [132]; GRANTING PLAINTIFF’S MOTION TO COMPEL [89]; AND
           DENYING DEFENDANT’S EMERGENCY MOTION TO STRIKE

       While discovery was still ongoing in this case, Plaintiff filed a motion to

 compel that was denied by the Magistrate Judge. Plaintiff timely objected to the

 Magistrate Judge’s Order, but the Court overruled the motion without prejudice,

 suggesting that a judicial determination might not be necessary. At a conference on

 May 11, 2020, the parties informed the Court that the matter would not be resolved.

 The Court will therefore sustain Plaintiff’s objection and overrule the Magistrate

 Judge’s September 6, 2019 Order as it pertains to Plaintiff’s motion to compel the

 names of student witnesses.

                                   BACKGROUND

       On July 3, 2019, Plaintiff filed a motion seeking to compel a response to his

 Interrogatory 1, which “sought the names of witnesses contacted, interviewed,

                                      Page 1 of 9
Case 2:18-cv-13321-AJT-EAS ECF No. 270 filed 05/15/20         PageID.10182     Page 2 of 9




 referenced in, or otherwise involved with the University’s investigation into

 Plaintiff’s allegations against David Daniels.” (ECF No. 89, PageId.1870). The

 motion was briefed and referred to the Magistrate Judge for resolution pursuant to

 28 U.S.C. § 636(b)(1)(A). (ECF No. 90). The Magistrate Judge dispensed with oral

 argument pursuant to Local Rule 7.1(f)(2) and issued a ruling on September 6, 2019.

 (ECF No. 132).

       Regarding Plaintiff’s Motion to Compel [89], the Magistrate Judge found that

 although the names of student witnesses to Daniels’ misconduct were relevant, the

 Family Education and Privacy Rights Act (“FERPA”) bars the disclosure of

 personally identifiable information in education record. (ECF No. 132). She ordered

 that the University give students an opportunity to object to the disclosure of their

 names. Many, but not all, did so.

       Plaintiff filed an Objection [146] to this on September 20, 2019. That

 objection was briefed, and the Court held a hearing on October 17, 2019. At the

 hearing, the Court reasoned that Plaintiff should determine if it can get all the

 information it needs from the student witnesses who did not object to the disclosure

 of their names, before insisting on his rights to know the identity of those who did

 object. (ECF No. 177, pg. 48).

       Defendant will provide Plaintiff with the names of students who are willing
       to participate in this litigation. If the information those students provide is
       not sufficient, and if Plaintiff has ground to believe that proving essential
       elements of his case require testimony by the remaining students, the Court

                                        Page 2 of 9
Case 2:18-cv-13321-AJT-EAS ECF No. 270 filed 05/15/20        PageID.10183     Page 3 of 9




       will revisit the applicability of FERPA as to the students who do not wish
       to be contacted by Plaintiff’s attorney. (ECF No. 176, PageId.4667)

       On December 19, 2019, Plaintiff renewed his Objection regarding the names

 of the student witnesses. (ECF No. 206). Defendants moved to strike the Objection

 on December 20, 2019. (ECF No. 210). Defendants argued that Plaintiffs had

 improperly waited until after discovery had closed to renew their objections. Though

 discovery had already closed, both Plaintiff and Defendants had outstanding

 discovery requests in December of 2019. It is not unreasonable for Plaintiff to take

 two months to determine that it needed two know the names of the witnesses who

 objected to their identities being disclosed, and the Court did not impose a deadline

 on Plaintiff to renew his objections. Defendant’s Motion to Strike [210] will

 therefore be denied.

                                   STANDARD OF REVIEW

       Rule 26 of the Federal Rules of Civil Procedure provide the following on the

 scope of civil discovery.

       Unless otherwise limited by court order, the scope of discovery is as
       follows: Parties may obtain discovery regarding any nonprivileged matter
       that is relevant to any party's claim or defense and proportional to the needs
       of the case, considering the importance of the issues at stake in the action,
       the amount in controversy, the parties’ relative access to relevant
       information, the parties’ resources, the importance of the discovery in
       resolving the issues, and whether the burden or expense of the proposed
       discovery outweighs its likely benefit. Information within this scope of
       discovery need not be admissible in evidence to be discoverable.

 FED. R. CIV. P. 26(b).

                                        Page 3 of 9
Case 2:18-cv-13321-AJT-EAS ECF No. 270 filed 05/15/20     PageID.10184    Page 4 of 9




       Despite the broad powers given to a reviewing Court to weigh the many

 interests impacted by a discovery request, a district judge reviewing a Magistrate

 Judge’s ruling on a non-dispositive matter does so according to the “clearly

 erroneous” or “contrary to law” standard of review set forth in Rule 72(a). FED R.

 CIV. P. 26(a); see also 28 U.S.C. § 636(b)(1)(A). Some courts have delineated

 between “clearly erroneous” and “contrary to law,” reasoning that the former

 standard applies to factual findings and the latter to legal conclusions. Gandee v.

 Glaser, 785 F.Supp. 684 (S.D. Ohio 1992).

       Factual findings are accorded great deference. The “clearly erroneous”

 standard does not permit a district court to reverse the magistrate judge’s finding

 simply because it would have decided the issue differently. Anderson v. City of

 Bessemer, N.C., 470 U.S. 564, 573 (1985). Rather, a “finding is ‘clearly erroneous’

 when, although there is evidence to support it, the reviewing court on the entire

 evidence is left with the definite and firm conviction that a mistake has been

 committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948). Legal

 conclusions are afforded less deference. “This Court is free to exercise its

 independent judgment with respect to the legal conclusions reached by the

 Magistrate.” Hawkins v. Ohio Bell Tel. Co., 93 F.R.D. 547, 551 (S.D. Ohio 1982),

 aff'd, 785 F.2d 308 (6th Cir. 1986).




                                        Page 4 of 9
Case 2:18-cv-13321-AJT-EAS ECF No. 270 filed 05/15/20       PageID.10185    Page 5 of 9




                                      ANALYSIS

       The question is whether FERPA bars the disclosure of the student witnesses’

 names. FERPA precludes educational institutions from disclosing “personally

 identifiable information in educational records.” 20 U.S.C. § 1232g(b)(2). 20

 U.S.C.A. §§ 1232g(a) and (b)(1). FERPA broadly defines “education records” as

 “those records, files, documents, and other materials which (i) contain information

 directly related to a student; and (ii) are maintained by an educational agency or

 institution or by a person acting for such agency or institution.” U.S. v. Miami

 University, 294 F.3d 797, 812 (6th Cir.2002) (citing 20 U.S.C. § 1232g(a)(4)(A)).

 FERPA does, however, contain a litigation exception. 20 U.S.C. § 1232g(b)(2)(B)

 (exempting “information furnished in compliance with judicial order”). Plaintiff has

 argued that courts have held that allegations by student witnesses to faculty

 misconduct are not protected by FERPA, because they are not education records.

       Such records [of a teacher’s misconduct] do not implicate FERPA because
       they do not contain information “directly related to a student.” While these
       records clearly involve students as alleged victims and witnesses, the
       records themselves are directly related to the activities and behaviors of
       the teachers themselves and are therefore not governed by FERPA. Cf. 20
       U.S.C. § 1232g(a)(4)(B)(iii) (education records do not include records
       made and maintained in the normal course of business which relate
       exclusively to the educational institutions' employees in their capacity as
       employees and are not available for use for any other purpose).

 Ellis v. Cleveland Mun. Sch. Dist., 309 F. Supp. 2d 1019, 1023 (N.D. Ohio 2004)




                                       Page 5 of 9
Case 2:18-cv-13321-AJT-EAS ECF No. 270 filed 05/15/20       PageID.10186     Page 6 of 9




        A student’s statement about his relationship with his voice instructor would

 implicate both the student’s own privacy rights, which are protected, and the

 instructor’s privacy rights, which are not. Questions can therefore be carefully

 crafted so that the spotlight of discovery is always aimed squarely at the instructors

 at issue, not at the students.

        Further, FERPA does not impose a complete bar on the discovery of

 educational records, but rather imposes a financial penalty on schools who adopt a

 policy or practice of releasing educational records. Ellis, 309 F.Supp at 1023 (citing

 Bauer v. Kincaid, 759 F.Supp. 575 (W.D. Missouri 1991)). Indeed, the language of

 the statute limits its financial penalties to cases where an educational agency “has a

 policy or practice of permitting the release of education records.” See 20 U.S.C. §

 1232(g)(b)(1). FERPA “address[es] systematic, not individual, violations of

 students' privacy by unauthorized releases of sensitive information in their

 educational records.” Jensen v. Reeves, 45 F.Supp.2d 1265, 1276 (D.Utah 1999)

 (citing Gundlach v. Reinstein, 924 F.Supp. 684 (E.D.Pa.1996)). “This focus on

 policies which systematically invade a student’s privacy is thus consistent with the

 statute’s allowances for the disclosure of such information in particular

 circumstances or pursuant to a court order on a case-by-case basis.” Ellis, 309

 F.Supp at 1023 (citing 20 U.S.C. § 1232g(b)(2)(B)).; see also D.L. v. Unified School

 Dist. # 497, 270 F.Supp.2d 1217, 1243–44 (D. Kan.2002) (citing 34 C.F.R. §


                                       Page 6 of 9
Case 2:18-cv-13321-AJT-EAS ECF No. 270 filed 05/15/20         PageID.10187     Page 7 of 9




 99.31(a)(9)(i)). In this case, defendant is not engaged in a policy or practice of

 disclosing student records but rather is responding to narrowly defined discovery

 requests pursuant to a court order.

       “A school is not subject to sanctions because it discloses ‘personally

 identifiable information’ if it does so in compliance with a judicial order.” Rios v.

 Read, 73 F.R.D. 589, 598 (E.D.N.Y. 1977). The statutory language of FERPA, with

 its exception for judicial subpoena and its relatively weak enforcement mechanism,

 is best read as a reason to “place a higher burden on a party seeking access to student

 records to justify disclosure than with the discovery of other types of records.” Ellis,

 309 F.Supp at 1023 accord Rios, 73 F.R.D. at 599 (“These privacy violations are no

 less objectionable simply because release of the records is obtained pursuant to

 judicial approval unless, before approval is given, the party seeking disclosure is

 required to demonstrate a genuine need for the information that outweighs the

 privacy interest of the students.”).

       Plaintiff have shown a genuine need for student witness testimony in this case.

 First, students may, in some cases, be situated to impartially opine on what

 University administrators knew about Daniels’ conduct and when. Second,

 Defendant had already interviewed many of the students as part of its Office of

 Institutional Equity (“OIE”) investigation. Defendant has argued that the University

 told the students they would remain anonymous when they were interviewed by the.


                                        Page 7 of 9
Case 2:18-cv-13321-AJT-EAS ECF No. 270 filed 05/15/20         PageID.10188     Page 8 of 9




 Such asymmetric discovery would put Plaintiff at a trial disadvantage, however, for

 Defendant would have access to a pool of potential witnesses, who were already

 questioned by the OIE, that Plaintiff would not be able to reach. Lipian’s classmates,

 unlike the students discussed in the above cases, are adults, and their status as

 students will not shield them from civil discovery where their own University has

 already sought their assistance in this case.

                                     CONCLUSION

       The Magistrate Judge’s holding was inconsistent with FERPA. That being

 said, the student witnesses do have a very real privacy interest at stake. The subject-

 matter of this case involves a type of sexual harassment that many students may have

 felt the need to play along with for the sake of their reputation and professional

 prospects.

       Two qualifications are therefore in order. First, the parties shall work together

 to draft a protective order that protects the anonymity of all student witnesses in this

 case who do not wish their names to be made public. Second, the Court’s April 9,

 2020 Opinion and Order [257] substantially narrowed the scope of relevant factual

 inquiry in this case. The University’s investigation of Daniels after August of 2018

 is no longer relevant to this case. Nor is the University’s treatment of male victims

 as compared to female victims or non-litigant victims as compared to Lipian. The

 only remaining factual disputes—and the only permissible subjects of inquiry as to


                                        Page 8 of 9
Case 2:18-cv-13321-AJT-EAS ECF No. 270 filed 05/15/20    PageID.10189       Page 9 of 9




 the remaining students—are what any “appropriate person” within the meaning of

 Title IX knew about Daniels’ behavior, and whether the University’s response was

 adequate.

       Accordingly,

       IT IS ORDERED that Plaintiff’s Objection [206] to the Magistrate Judge’s

 Order on his Motion to Compel is SUSTAINED. The Magistrate Judge’s September

 6, 2019 Order [132] is OVERRULED and Plaintiff’s Motion to Compel [89] is

 GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Emergency Motion to Strike

 [210] is DENIED.

       SO ORDERED.

                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
 Dated: May 15, 2020                  Senior United States District Judge




                                     Page 9 of 9
